Opinion of the Court, by
Ch. J. Muter.
Johnson having been regularly called upon by the County Court of Shelby, at the January court 1805, to enter into bonds with security, for the collection of the revenue and county levy for the year 1804, and to produce his quietus for 1803, which he failed to do, vacated his said office. The Governor was authorized by the act passed on the 19th of December 1801, regulating the appointment of sheriffs, to appoint some person to fill such vacancy, and it not appearing that the defendant Ellis, had been so appointed, the county court erred in permitting him to qualify.
Order reversed with costs.